United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2756
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Anthony D. Rose,                         *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: October 3, 2001
                                Filed: October 5, 2001
                                    ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       Anthony Rose pleaded guilty to a charge of being a felon in possession of a
firearm, after officers responding to a report of a disturbance found a handgun on his
person. The district court1 denied Rose’s motion to suppress the handgun underlying
the charge, and he appeals. Having reviewed the district court’s legal conclusions de



      1
        The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
HONORABLE ROBERT E. LARSEN, United States Magistrate Judge for the Western
District of Missouri.
novo, and its findings of historical fact for clear error, see United States v. Davis, 202
F.3d 1060, 1061 (8th Cir.), cert. denied, 531 U.S. 883 (2000), we affirm.

       Police officers stopped and frisked Rose while responding to a report of a
disturbance involving an individual who they believed was armed--based on
information they had received from the complainant and the police dispatcher--and who
matched Rose’s description. The stop occurred in an area known for drug activity and
previous calls involving armed individuals. Under the totality of these circumstances,
the officers had reasonable suspicion for the initial stop and reasonable cause to believe
Rose was armed and could pose a danger to them. See United States v. Johnson, 64
F.3d 1120, 1124 (8th Cir. 1995) (reasonable suspicion for stop where defendants
matched anonymous caller’s description and behaved suspiciously), cert. denied, 516
U.S. 1139 (1996); Davis, 202 F.3d at 1063 (pat-down search upheld where officer
reasonably believed suspect might be armed).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-